Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller unit” in claim1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a controller unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Nowhere in the specification can it be found what structure/structures correspond to a controller unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (US 2015/0052537) in view of Neto et al. (US 10599404).

With respect to claim 1, Gaster discloses: a controller unit operative to assign workgroups to a set of batches ([0026], Gaster’s “wavefront” corresponds to Applicant’s “workgroups”, “block” corresponds to Applicant’s “batch”, the other threads in the block other than the ones in the wavefront correspond to Applicant’s other “workgroup” in the “workgroups”); and 
the set of batches coupled to the controller unit, each batch including ([0026], “processing unit” corresponds to Applicant’s “controller unit”): 
a program counter shared by M workgroups assigned to the batch, wherein M is a positive integer determined according to a configurable batch setting ([0020], [0026], [0033], [0029], the “width” corresponds to Applicant’s “program counter”); 
a set of thread processing units operative to execute, in parallel, a subset of work items in each of the M workgroups ([0029], if a thread in a wavefront/workgroup is waiting when it arrives at the barrier for the other threads to finish execution in parallel, it follows that the waiting thread is not executing. Therefore the other threads in the wavefront/workgroup that are executing in parallel when the thread is waiting are less in number than the total number of threads in the wavefront/workgroup. The executing threads in parallel are interpreted as a “subset”. The waiting thread plus threads executing in parallel are the total number of threads in the workgroup); and 
one or more workgroups in the M workgroups encounters a synchronization barrier ([0029], when a thread arrives at the synchronization barrier, it waits, the thread belongs to a wavefront/workgroup. Every thread in the wavefront/workgroup must wait at the barrier until all the threads reach the barrier).  
Gaster does not specifically disclose: a spilling memory to store intermediate data of the M workgroups.
However, Neto discloses: a spilling memory to store intermediate data of the M workgroups (col. 10, lines 39-58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate spilling memories in the form of registers or transistor gates to save a threads context data to be later restored to perform a context switch so that the processor does not remain idle when threads are waiting on a barrier synchronization.

With respect to claim 2, Gaster discloses: wherein the configurable batch setting is determined from a compile-time analysis of the workgroups ([0020]).  

With respect to claim 3, Gaster discloses:  wherein each of the M workgroups includes more work items than the subset of work items that are executed in parallel ([0029], as explained above, if a thread in a wavefront/workgroup is waiting when it arrives at the barrier for the other threads to finish execution in parallel, it follows that the waiting thread is not executing. Therefore the other threads in the wavefront/workgroup that are executing in parallel when the thread is waiting are less in number than the total number of threads in the wavefront/workgroup. The executing threads in parallel are interpreted as a “subset”. The waiting thread plus threads executing in parallel are the total number of threads in the workgroup).  

With respect to claim 4, Gaster discloses: wherein the set of thread processing units are further operative to execute, in parallel, a next subset of work items in the M workgroups when the subset of work items are completed or suspended ([0029], [0030]).  

With respect to claim 5, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale. Furthermore, claim 5 recites, and Gaster discloses: loading a next subset of work items in the M workgroups into the thread processing units for parallel execution ([0029], [0030]).  

With respect to claims 6-8, they recite similar limitations as claims 2-4 and are therefore rejected under the same citations and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sen et al. (US 2016/0335143): determining concurrency factors for an application running on a parallel processor.
Gupta (US 2015/0187042): synchronize workloads across local thread groups using global barriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WISSAM RASHID/Primary Examiner, Art Unit 2195